Citation Nr: 1222595	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for heart disease, claimed as secondary to hypertension.  

4.  Entitlement to service connection for a chronic respiratory disorder, including asthma, claimed as due to asbestos exposure.  

5.  Entitlement to service connection for a low back disability, including scoliosis.  

6.  Entitlement to service connection for a bilateral hip disability.  

7.  Entitlement to service connection for a dental disability.  

8.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bilateral cataracts, macular degeneration and medical radiation injuries.  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to September 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the RO which denied service connection for bilateral defective hearing, hypertension, heart disease secondary to hypertension, and a chronic respiratory disorder, including asthma, claimed as due to asbestos exposure.  The Board remanded the appeal for additional development in March 2009.  In November 2010, a hearing which addressed only the above listed issues was held at the RO before the undersigned member of the Board.  

With respect to the issues of service connection for a low back disability, including scoliosis, a bilateral hip disorder, a dental disability, and compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bilateral cataracts, macular degeneration and medical radiation injuries, the Board notes that unknown to it at the time of the November 2010 hearing, the Veteran had been pursuing a separate appeal from a November 2009 rating decision which denied these claims, and in fact, had submitted to VA the necessary documents to perfect an appeal of them at the time of the hearing.  However, as those documents had not yet been associated with the claims file, the Board was unaware of these additional issues, and did not discuss them at the hearing.  Nevertheless, since an appeal with respect to these issues has been perfected, these matters fall under the Board's jurisdiction and are in appellate status.  Accordingly, further discussion of these matters will be addressed in the remand portion of this decision.  

The Board also notes the Veteran appeared before the undersigned by himself at the November 2010 hearing.  However, he does not appear to have formally revoked his representation, as the Veterans of Foreign Wars of the United States service organization continued to send correspondence to VA on his behalf after that hearing, and the Veteran copied that organization on statements he submitted in April 2012.  

The issues of service connection for a respiratory disorder, including asthma claimed as due to asbestos exposure, service connection for a low back disability, including scoliosis, a bilateral hip disability, a dental disability, and the § 1151 claim for bilateral cataracts, macular degeneration and medical radiation injuries are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  The Veteran did not have a hearing loss for VA purposes or cardiovascular disease including hypertension in service, nor is there any competent, probative evidence that any current hearing loss or cardiovascular disease, including hypertension is related to service or to any incident therein.  

3.  The Veteran's heart disease was not manifested until many years after service and is not shown by the evidence of record to be related to service, or causally related to or otherwise aggravated by a service-connected disability.  
CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2011).  

2.  Heart disease and hypertension were not incurred in or aggravated by military service nor may any cardiovascular disease, including hypertension be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

3.  The claim of service connection for heart disease as secondary to hypertension lacks legal merit.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2005.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran also testified at a hearing at the RO before the undersigned in November 2010.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claim for cardiovascular disease, including hypertension, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease, including on a presumptive basis to which current disability may relate.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Veteran did have an examination of his hearing acuity, and a medical opinion was obtained.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Service connection may also be granted for sensorineural hearing loss or cardiovascular-renal disease, including hypertension, if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Veterans are generally presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides: "[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been aggravated by military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran contends that he had difficulty hearing during service and believes that his current hearing loss was due to exposure to acoustic trauma while on the firing range in service.  The Veteran also contends that his hypertension was first manifested when he was in his mid- to late 20's, and believes that his current cardiovascular disease is related to his hypertension.  

On a Report of Medical History for service enlistment in July 1967, the Veteran reported a history of ear, nose and throat problems and occasional tinnitus.  On examination, the Veteran's blood pressure was 130/80, a chest x-ray study was negative, and his sinuses, ears and ear drums, lungs, chest, heart, and vascular system were normal.  Audiological findings, as converted to ISO units currently in effect, at that time were as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
15
10
LEFT
30
20
20
25
30

(NOTE: Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.)  

The service treatment records are completely silent for any complaints, treatment, abnormalities, or diagnosis referable to any hearing, cardiovascular, or respiratory problems.  On a Report of Medical History for separation from service in July 1971, the Veteran specifically denied any hearing loss, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in his chest, palpitation or pounding heart, or high or low blood pressure.  On examination, the Veteran's blood pressure was 120/80, and a chest x-ray study was negative.  The Veteran's sinuses, ears and ear drums, lungs, chest, heart, and vascular system were normal.  Audiological findings at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
0
10

Private medical records received in December 2007, showed that the Veteran was treated for various maladies on numerous occasions from November 1990 to 2001.  A treatment note dated in November 1990, indicated that the Veteran was a new patient and had no chronic medical problems except that he was a smoker and had sinusitis and acute bronchitis with wheezing and mild shortness of breath.  No cardiovascular abnormalities were noted at that time.  When seen in September 1995, the Veteran's blood pressure was 110/82.  A treatment note dated in February 1997, showed significantly elevated systolic and diastolic blood pressures (180/100) and a holosystolic murmur.  A chest x-ray revealed significant cardiomegaly and retrocardiac "RLL" abnormal infiltrates of uncertain etiology.  The impression included cardiomegaly, abnormal chest x-ray, and ill defined paresthesias on the left side of face, possibly secondary to hypertensive lucunar infarcts.  The Veteran was started on medication.  The impression on a follow-up note in February 1997 was cardiomegaly secondary to hypertension.  An echocardiography in February 1997, revealed left ventricular ejection fraction of 55 to 65 percent of normal.  Additional private medical records showed that the Veteran underwent three vessel coronary artery by-pass surgery in May 2000.  

Audiological findings on a September 2005 private uninterpreted examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
65
90
LEFT
30
55
55
65
75

Speech discrimination was 96 percent in the right ear and 88 percent in the left ear.  

A letter from a private cardiology group, dated in April 2009, stated that it was as likely as not that the Veteran's hypertension and heart disease "could have started when [he] was in his mid to late twenties."  

On VA audiological examination in February 2010, the Veteran reported a history of noise exposure on the firing range, and said that he first noticed a hearing loss in 1967.  On examination, audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
75
85
95
LEFT
40
65
65
80
80

The diagnoses included sensorineural hearing loss, bilaterally.  The audiologist indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history.  The examiner noted that the Veteran had normal hearing through 4,000 hertz, bilaterally with a hearing loss at 6,000 hertz in each ear at the time of service enlistment examination in July 1967.  The audiologist then opined the Veteran's hearing loss was not caused by or the result of noise exposure in service.  

In a letter received in October 2010, the Veteran's wife stated that the Veteran had hearing problems when they first started dating in January 1967, and that his hearing had progressively worsened over the years.  

Analysis

Regarding the claim for bilateral defective hearing, the Board notes that while the Veteran had elevated audiometric findings at multiple frequencies in both ears at the time of his service enlistment examination in July 1967, he did not demonstrate a hearing loss disability for VA purposes on audiological examination at that time.  That is, while he had some hearing loss under the holding of Hensley v. Brown, 5 Vet. App. 155, 157 (1993) when he entered military service, he did not have a hearing loss disability for VA purposes under the criteria of 38 C.F.R. § 3.385.  

Furthermore, the service treatment records did not show any complaints, abnormalities or diagnosis for any ear or hearing problems during service, at the time of service separation, or until some 33 years after discharge from service.  While the Veteran believes that his current hearing loss is related to exposure to acoustic trauma in service, he has not presented any competent evidence to support his assertions.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Concerning the Veteran's allegations, the Board notes that while he is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other contradictory statements of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

The Board has considered the assertions of the Veteran and his wife that he had a noticeable hearing problem in service.  However, the fact that he specifically denied any hearing problems at the time of his separation examination in July 1971, and was not shown to have any actual hearing impairment on audiological examination at that time renders his current allegations suspect.  That the Veteran would experience hearing problems that he alleges were obvious to even his wife around the time of his separation from service, but would specifically deny any hearing problems on examination at that time is not credible or believable.  

In this case, the Board finds that the Veteran's contentions regarding his alleged hearing problems in service is not only inconsistent with the objective evidence of record, but contradicts his declaration of the state of his health and the actual audiometric findings at the time of his service separation examination, and reflects negatively on his credibility.  As the service records were made contemporaneous with the events about which they relate, they are considered more probative than the Veteran's assertions made some 33 years later.  

Additionally, the Board notes that there was no measurable decrease in the Veteran's hearing acuity in either ear at any threshold during service.  In fact, the audiometric findings on the July 1971 separation examination were the same or significantly better at all thresholds, bilaterally, than those recorded at the time of his enlistment examination.  

Finally, a VA audiologist in February 2010, opined that the Veteran's current hearing loss was not related to any noise exposure in service.  The Veteran has presented no competent medical evidence to dispute the opinion.  Thus, the most probative evidence of record consists of the February 2010 VA opinion.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no probative medical evidence of record suggesting a connection between the Veteran's current hearing loss and service, and no probative evidence of any manifestations or indication of a worsening of his hearing acuity in service or until many years after discharge from service, the record affords no basis to grant service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral defective hearing.  

Concerning the claim for heart disease and hypertension, the Veteran testified that he has been on hypertensive medication for most of his life, and that he was first started on medication when he was in his mid to late 20's, around the time that he was in service.  

As noted above, the service treatment records are completely silent for any complaints, treatment, abnormalities or diagnosis referable to any heart or cardiovascular problems, including high blood pressure during service.  Contrary to the Veteran's testimony that he was started on medication for hypertension in his mid- to late 20's, private medical reports of record showed that he was first started on hypertensive medication in February 1997, nearly three decades after his discharge from service.  Although the Veteran was seen on numerous occasion beginning in 1990, the private treatment notes showed no history or any signs or symptoms for cardiovascular problems until 1997.  (The Veteran has not provided any medical reports for treatment prior to 1990.)  In fact, the initial treatment note, dated in November 1990, indicated that the Veteran had no chronic medical problems other than he was a smoker with acute bronchitis, sinusitis and mild shortness of breath.  The fact that the Veteran was not shown to have any cardiovascular problems and was not started on hypertensive medication until some 26 years after his discharge from service - when he was 54 years old - raises serious questions as to his ability to provide accurate and reliable information.  

Concerning the letter from the private cardiologist that the Veteran's hypertension and cardiovascular disease "could have" started when he was in his mid- to late 20's, the Board finds the statement is conclusory in nature and not probative.  The single sentence statement did not include any discussion of the Veteran's medical history or offer any analysis as to the basis for the assessment.  As the documentary evidence of record does not show any signs, symptoms or treatment for any cardiovascular problems prior to February 1997, there is no factual predicate in the record to support that assessment.  

The Court has held that a medical opinion is inadequate when it is unsupported by any clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.).  In Bloom v. West, 12 Vet. App. 185, 187 (1999), the Court held that a medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  

Based on the evidence discussed above, the Board finds that the Veteran's statements regarding a history of hypertension since shortly after discharge from service is not supported by any credible evidence and is contradicted by the objective medical reports of record.  As the Board does not find the Veteran a reliable historian or credible, any medical opinion based on his self-described history is unreliable and of little probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

As there is no credible, competent evidence of any cardiovascular problems or hypertensive symptomatology in service or until some 26 years after service, no probative medical evidence suggesting a connection between the Veteran's current problems and service, and no credible evidence of cardiovascular disease including hypertension within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  

Concerning the claim for heart disease secondary to hypertension, the provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  Thus, the Board concludes that there is no legal basis of entitlement to secondary service connection for heart disease, because the Veteran has not been granted service connection for the disorder, (hypertension), that allegedly caused his cardiovascular disease.  Accordingly, the application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for hypertension is denied.  

Service connection for heart disease, including as secondary to hypertension is denied.  


REMAND

The Veteran contends that he was exposed to asbestos while helping to tear down an old barracks when he was assigned to Headquarters Company, 14th Armored Calvary in Fulda, Germany in 1969, and believes that his current respiratory problems, including asthma were caused by asbestos exposure in service.  

The Veteran's service treatment records showed no complaints, treatment, abnormalities, or diagnosis for any respiratory problems.  Post service private medical records showed that the Veteran was first seen for acute bronchitis, sinusitis, wheezing and shortness of breath in November 1990.  At that time, the Veteran was obese, a heavy smoker, and had an allergy to cats.  When seen in September 1995, he had rhonchi and wheezing in all lung fields, and was encouraged to stop smoking, lose weight and exercise.  The Veteran was started on Ampicillian and given Seldane and an inhaler to help with his allergy to cats.  The impression included early bronchitis.  A private chest x-ray study in May 2000 showed slight obscuration of the right hemidiaphragm, possibly a small basal area of infiltrate or atelectasis.  Another private report in May 2000 indicated that the Veteran had some degree of chronic obstructive pulmonary disease (COPD) due to smoking.  A private CT chest scan in August 2002, showed possible small bilateral pulmonary emboli in the lower lobe pulmonary arterial branches, no embolus in the central artery, no adenopathy in the hilum or mediastinum, and no pleural effusion.  A private chest x-ray in December 2002 showed no evidence of any acute parenchymal process.  

In this case, the Veteran has not been afforded a VA examination to assess the etiology of his current respiratory problems.  Here, the medical evidence shows a diagnosis of bronchitis and other unspecified respiratory problems, and lay evidence of possible exposure to asbestos in service.  However, he has never been afforded a VA examination to determine the nature and etiology of any current disability.  Specifically, whether he has a current respiratory disorder which is related to exposure to asbestos or otherwise related to service.  Consequently, a VA examination and medical opinion is necessary.  

Concerning the claims of service connection for a low back disability, scoliosis, a bilateral hip disorder, a dental disability and compensation benefits under 38 U.S.C.A. § 1151 for bilateral cataracts, macular degeneration and medical radiation injuries, the Veteran initially requested to be scheduled for a hearing before the Board in Washington, DC (Central Office, "CO")to discuss these matters in his substantive appeal received in October 2010.  However, he subsequently requested a Travel Board hearing at the RO.  (See December 2010 VA Form 9).  The Veteran was scheduled for hearings in Washington, DC in May and September 2011, but cancelled and requested to be rescheduled due to medical problems.  He was then rescheduled for a CO hearing in May 2012.  However, in a letter received in April 2012, the Veteran requested to appear before a traveling member of the Board at the RO and asked that May 2012 CO hearing be cancelled and rescheduled for a Travel Board hearing at the RO.  Under the circumstances, the Board finds that the Veteran should be rescheduled for a Travel Board hearing at the earliest possible date.  

Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination, and a comprehensive social and occupational history should be taken.  If a chronic respiratory disorder is identified, the examiner should provide an opinion as to whether it is at least as likely as not that any identified disorder is related to asbestos exposure in service as could have occurred when in the vicinity of old barracks tear down activity in 1969, or otherwise had its onset in service.  The clinical findings and reasons that form the basis of the opinion should be clearly set forth in the report.  If the examiner is only able to theorize or speculate as to the relationship, if any, between any claimed disability and service, this should be so stated and the reason explained.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

3.  The Veteran should be scheduled for a personal hearing before a traveling member of the Board of Veterans' Appeals at the RO for the additional issues (numbered 5 through 8 on the front page of this document), as soon as practicable.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


